In the United States Court of Federal Claims
                                           No. 13-779 C
                                       Filed: August 2, 2016

*************************************
                                    *
CILICIA A. DeMONS, et al.,          *                   Class Action;
on behalf of herself and            *                   Class Notice by Postcard or Letter to
all others similarly situated,      *                      Putative Class Members;
                                    *                   Department of Veterans Affairs (“VA”).
        Plaintiffs,                 *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
        Defendant.                  *
                                    *
*************************************

                                             ORDER

        IT IS ORDERED, ADJUDGED AND DECREED that the Class Administrator, on behalf of
the Department of Veterans Affairs (“VA”), shall provide the following notice by postcard or letter,
prepaid first class mail to the last known home address of each of the 21,769 employees and former
employees of the VA who previously were identified by the VA as putative members of the class in
this case:

               Some of you may have received postcard notices or otherwise heard or read
       about a class action lawsuit against the Department of Veterans Affairs (“VA”) on
       behalf of VA employees. You may also have heard or read comments questioning the
       legitimacy of the lawsuit or the website associated with the lawsuit or suggesting that
       the lawsuit and website are scams.

               The purpose of this message is to correct any mistaken impressions and to
       confirm that the lawsuit, captioned DeMons et al., v. United States, Fed. Cl. No. 13-
       779C, is a legitimate, on-going class action lawsuit in the United States Court of
       Federal Claims. The associated website, www.myleavepay.com, is a valid, secure site
       created and administered by a Class Action Administrator approved by the United
       States Court of Federal Claims.

               The Department of Justice represents the VA in this lawsuit; VA employees
       who are already a part of this lawsuit or who join in the class action are represented
       by class counsel. If you are interested in obtaining further information about this
       lawsuit, you should visit the website and follow the instructions on the site.
                I want to assure you that the lawsuit and the website www.myleavepay.com is
       not a scam. It is a secure, valid website approved by the United States Court of
       Federal Claims. The United States Court of Federal Claims has extended the deadline
       for filing an opt-in claim form until September 16, 2016.

       Sincerely,
       Leigh Bradley
       General Counsel
       Department of Veterans Affairs

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the deadline for filing
a timely opt-in claim form by a putative member of the class is extended from August 15, 2016
to September 16, 2016.

       IT IS SO ORDERED.


                                                    s/ Susan G. Braden
                                                    SUSAN G. BRADEN
                                                    Judge




                                                2